Case 1:18-cv-02412-RBJ-NRN Document 60 Filed 10/30/19 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLORADO



  Civil Case No. 1:18-cv-02412-RBJ-NRN

  RUTH MARK, and those similarly situated,

           Plaintiffs,

  v.

  O.P.E.N. AMERICA, INC. d/b/a OPENWORKS

           Defendant.

                             JOINT MOTION FOR TEMPORARY STAY

           Plaintiffs, those similarly situated to Ruth Mark including the opt-ins to the Fair Labor

  Standards Act claim, and Defendant O.P.E.N. America, Inc. d/b/a OpenWorks (collectively, the

  “Parties”) respectfully move this Court for a temporary 60-day stay of all deadlines, proceedings,

  and activities while the Parties engage in informal discovery in connection with Plaintiffs

  amending the Complaint resulting from the dismissal of Ruth Mark and in an attempt to resolve

  this matter. In support of this motion, the Parties state as follows:

           1.        The Parties filed a Notice and Stipulation of Consent to Amend Complaint on

  October 30, 2019.

           2.        The Parties are currently involved in informal discovery in an attempt to learn

  about the opt-ins and in an attempt to resolve this dispute. The Parties have devoted and

  continue to devote significant time and resources towards identifying documents and facts about

  the opt-ins.       Additionally, the fact finding in informal discovery may impact Plaintiffs’



  4852-0931-3450.4
Case 1:18-cv-02412-RBJ-NRN Document 60 Filed 10/30/19 USDC Colorado Page 2 of 3




  amendments to the Complaint reflecting the dismissal of Ruth Mark and additional facts, if

  relevant, learned about the opt-ins.

           3.        This process also includes discussions related to the resolution of the opt-ins’

  claims and the claims of the potential class, to the extent such a class exists.

           4.        The Parties anticipate 60 days to complete their informal discovery and to

  determine if resolution to the opt-ins’ claims and this action can be achieved.

           5.        The Parties wish to avoid incurring additional and unnecessary legal fees during

  the informal discovery process, save any and all judicial resources related to this dispute until the

  Parties determine whether or not this dispute can be reasonably settled, and allow time for

  Plaintiffs to amend the Complaint as necessary.

           6.        The Parties respectfully request a temporary stay in all proceedings by 60 days, to

  and including December 29, 2019, for the Parties to either resolve this matter or for Plaintiffs to

  file an amended Complaint based on information discovered during informal discovery and the

  dismissal of Ruth Mark.


  Dated this 30th day of October, 2019


                                              By:    s/ David Seligman
                                                     David Seligman
                                                     Alexander Hood
                                                     TOWARDS JUSTICE
                                                     1410 High Street, Suite 300
                                                     Denver , CO 80218
                                                     Email: david@towardsjustice.org
                                                            alex@towardsjustice.org
                                                     Attorneys for Plaintiffs




  4852-0931-3450.4                                    2
Case 1:18-cv-02412-RBJ-NRN Document 60 Filed 10/30/19 USDC Colorado Page 3 of 3




                                      By:     s/ Shawna Ruetz
                                              Jon J. Olafson, Atty. Reg. No.: 43504
                                              Shawna Ruetz, Atty, Reg. No.: 44909
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                              1700 Lincoln Street, Suite 4000
                                              Denver, Colorado 80203
                                              303.861.7760
                                              Email: Jon.Olafson@lewisbrisbois.com
                                                      Shawna.Ruetz@lewisbrisbois.com
                                              Attorneys for Defendants




                               CERTIFICATE OF SERVICE

         I certify that on this this 30th day of October, 2019, the foregoing JOINT MOTION
  FOR TEMPORARY STAY was electronically filed with the Court using the CM/ECF system
  and serving all counsel of record via the same.



                                            s/ Shawna Ruetz
                                            Lewis Brisbois Bisgaard & Smith LLP




  4852-0931-3450.4                            3
